             Case 2:20-cv-00966-TSZ Document 25 Filed 04/22/21 Page 1 of 1




 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE
 5
          UNITED STATES OF AMERICA,
 6
                                Plaintiff,
 7
               v.
                                                          C20-966 TSZ
 8
          SHEILA BLACKMORE and
          WILLIAM KNUDSEN, as personal                    MINUTE ORDER
 9
          representative of the ESTATE OF
10        WILLIAM BLACKMORE,

11                              Defendants.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    On or before April 30, 2021, the parties shall file a Joint Status Report that
14 addresses  how the case should proceed in light of the default entered against Defendant
   Sheila Blackmore. See docket no. 14.
15
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

           Dated this 22nd day of April, 2021.
17

18                                                    William M. McCool
                                                      Clerk
19
                                                      s/Gail Glass
20                                                    Deputy Clerk
21

22

23

     MINUTE ORDER - 1
